DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “performing the pulling so that the gas concentration of the n-type dopant evaporated from the surface of the silicon melt is maintained in a target range, wherein the method further comprises changing the gas concentration of the n- type dopant evaporated from the surface of the silicon melt during growth of the silicon single crystal ingot to gradually decrease a resistance value of the crystal ingot in a longitude direction of the ingot.” There is no support in the original disclosure for the claimed combination of limitations. The original disclosure supports the gas concentration of the n-type dopant evaporated from the surface of the silicon melt is maintained in a target range, or changing the gas concentration of the n- type dopant evaporated from the surface of the silicon melt during growth of the silicon single crystal ingot to gradually decrease a resistance value. Claims 2, 4 and 5 depend from claim 1; therefore the same argument applies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites,  “performing the pulling so that the gas concentration of the n-type dopant evaporated from the surface of the silicon melt is maintained in a target range, wherein the method further comprises changing the gas concentration of the n- type dopant evaporated from the surface of the silicon melt during growth of the silicon single crystal ingot to gradually decrease a resistance value of the crystal ingot in a longitude direction of the ingot.” The claim limitations are indefinite because it is unclear how to satisfy both limitations. It is unclear how to maintain the gas concentration in the target range, and also change the gas concentration during growth to decrease the resistance value. The same argument applies to claims 2 ,4 and 5 which depend from claim 1.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites,  “the method further comprises changing the gas concentration of the n- type dopant evaporated from the surface of the silicon melt during growth of the silicon single crystal ingot to gradually decrease a resistance value of the crystal ingot in a longitude direction of the ingot.” Claim 2 depends from claim 1, and claim 2 recites, the gas concentration of the dopant gas is uniform in a crystal growth direction.” It is unclear how the gas concentration can be changed and also uniform.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites,  “gradually decrease a resistance value” in the last line. “gradually” is a relative term and indefinite. It is unclear what the difference is between “rapidly” or “gradually.” The same argument applies to claims 2, 4, and 5 because the claims depend from claim 1.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites,  “gradually decrease a resistance value” in the last line. “gradually” is a relative term and indefinite. It is unclear what the difference is between “rapidly” or “gradually.” The same argument applies to claims 7-9 because the claims depend from claim 6.



 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (JP 61-227986), an English computer translation (CT1) is provided, in view of Maeda et al (US 6,004,393) and Holder et al (US 2002/0112658).
Referring to claims 1 and 6, Abe et al teaches a method of producing a silicon single crystal ingot 5 using a silicon single crystal growth apparatus (Fig 1) having a crucible 10 storing a silicon melt 4 doped with an n-type dopant (antimony, phosphorous, arsenic), a chamber 1 accommodating the crucible 10 configured to store a silicon melt, a pressure regulator (computer controlling pressure, vacuum pump and flow rate of Ar) configured to control a pressure in the chamber, a pulling portion 2 configured to pull up a silicon single crystal ingot 5 from the silicon melt 4, a gas supply 21 configured to supply Ar gas into the chamber, a gas exhaust 16 through which the Ar gas can be discharged from the chamber, wherein the gas exhaust of the Ar gas is positioned below a height of the surface of the melt in the crucible (Fig 1), and a guide portion 9 provided above a surface of the silicon melt for guiding the Ar gas to flow along the surface of the silicon melt, comprising: a pulling step of pulling up the silicon single crystal ingot by the Czochralski process; and a pulling condition controlling step of controlling one or more pulling condition values including at least one of the pressure in the chamber, a flow volume of the Ar gas, and a gap between the guide portion and the silicon melt while performing the pulling (Abstract; Figs 1-2; CT lines 81-325, 371-615, 648-681). Abe et al also teaches the gas flow rate is set to obtain sufficient controllable evaporation of antimony to obtain desired resistance value (CT lines 615-648). Abe et al teaches an embodiment where a uniform dopant level is obtained over the entire length of the single crystal, and also by changing the argon gas flow rate, a plurality of portions in which the dopant level is arbitrarily changed to produce substrate of different dopant levels (CT 250-300).
	Abe et al does not teach a measurement step of measuring a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling and a pull condition controlling step so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range.
	In a method of Czochralski crystal growth, Maeda et al teaches a Czochralski single crystal growth where the amount of impurity evaporation from the molten liquid is detect, and the gas inside the furnace may be sent to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the n-type dopants, such as phosphorus, arsenic and antimony (See col 4, ln 10-67, col 8, ln 55-67, col 10, ln 1-67). Maeda et al also teaches the vaporization of dopant is controlled by increasing the pressure inside the furnace so the amount of dopant taken into the single crystal can be controlled and a desired resistance can be obtained, which reads on controlling the pressure in the chamber so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range. Maeda et al also teaches the furnace is filled with argon and adjusting the pressure to control evaporation (col 6, ln 35-67; col 10, ln 1-67). Maeda et al also teaches a single crystal with a desired resistance can be obtained by adjusting the amount of evaporation of a dopant (col 10, ln 1-50; col 11, ln 1-40).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abe et al by measuring a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling and a pull condition controlling step so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range, as taught by Maeda et al, to grow a crystal with a desired resistivity and dopant concentration.
The combination of Abe et al and Maeda et al teaches the gas inside the furnace may be sent to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the n-type dopants, such as phosphorus, arsenic and antimony (See Maeda col 4, ln 10-67, col 8, ln 55-67, col 10, ln 1-67), which clearly suggests a measurement unit on an outlet side of a gas exhaust. The combination of Abe et al and Maeda et al does not explicitly teach a measurement unit configured to perform gas analysis using infrared spectroscopy or mass spectrometry.
Holder et al teaches Czochralski growth and a detector may be facilitated by a vacuum pump and using mass analyzers or gas chromatographic detectors for quantifying gaseous reaction products in a detector sample (Abstract; [0010]-[0012], [0026]-[0044]; Fig  2). Holder et al teaches suitable detectors 100 for monitoring the composition of the gaseous atmosphere above the melt or the exhaust gases from the crystal growth chamber, and/or quantifying the amount of a particular gas therein, include commercially available mass analyzers and gas chromatographic detectors ([0039]), which clearly suggests gas spectrometer. Holder et al also teaches a residual gas analyzer such as a Qualitorr quadrupole gas mass analyzer system having a mass range of about 1 to about 100 amu ([0039]), which clearly suggests a mass spectrometer. Holder et al also teaches a process purge gas (e.g., argon) is sampled, particularly as a standard to quantify the amounts of the other gases present. Holder et al also teaches the samples of gaseous environment from the growth furnace are collected from sample ports located within the exhaust pipes 71A and 71B and the exhaust pipes are located below the surface of the melt (Fig 2; [0034]-[0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Abe et al and Maeda et al by using mass analyzers or gas chromatographic detectors, as taught by Holder et al, to analyze the gas composition and quantifying the amount of a particular gas from the exhaust, as desired by Maeda et al. 
In regards to the limitation, “using the measurement unit to measure a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling and discharged with the Ar gas,” the combination of Abe et al, Maeda et al and Holder et al teaches the gas inside the furnace may sent, i.e. discharged, to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the furnace is filled with argon (Maeda col 6, ln 60-67, col 10, ln 1-65), which clearly suggests a gas concentration of the dopant gas discharged with the Ar gas on the Ar gas outlet side is measured. Also, the combination of Abe et al, Maeda et al and Holder et al teaches the n-type dopants, such as phosphorus with has an atomic weight of 30.97 amu and arsenic which has an atomic weight of 74 amu; therefore would be detected using the quadruople gas mass analyzer having a mass range of about 1 to about 100 amu taught by Holder et al (Holder [0039]).
In regards to “the gas concentration of the n-type dopant evaporated from the surface of the silicon melt is maintained in a target range, wherein the method further comprises changing the gas concentration of the n- type dopant evaporated from the surface of the silicon melt during growth of the silicon single crystal ingot to gradually decrease a resistance value of the crystal ingot in a longitude direction of the ingot,” as discussed above, the combination of limitations is indefinite because the limitations require maintaining and also changing the gas concentration. However, to expediate examination, the combination of Abe et al, Maeda et al and Holder et al would still render either option obvious to one of ordinary skill in the art because the n-dopant concentration can be changed or maintained to obtain a desired resistance value. It is also noted that a gradual decrease in resistivity would be expected without any control because of the segregation effect of using As or Sb as a dopant.
	Referring to claim 2, the combination of Abe et al, Maeda et al and Holder et al teaches adjusting the amount of evaporation of impurity through changing the pressure in the furnace so that a single crystal having a required dopant concentration and uniform resistance can be obtain, which clearly suggests a gas concentration of the dopant gas is uniform in a crystal growth direction impurity gas concentration is made uniform during crystal growth because the dopant concentration is uniform in the single crystal (Maeda col 3, ln 5-45).
Referring to claim 4 and 7, the combination of Abe et al, Maeda et al and Holder et al teaches a Qualitorr quadruople gas mass analyzer system ([0039]), which clearly suggests a mass spectrometer.
	Referring to claim 5 and 9, the combination of Abe et al, Maeda et al and Holder et al teaches antimony (Sb) and arsenic (As) (Abe CT1 lines 297-406, Maeda col 10, ln 50-65).
Referring to claim 6, see the remarks above. Also, the combination of Abe et al, Maeda et al and Holder et al teaches a controller to change at least any one of the following factors of the opening angles of the valve, the heating value of the heater, the rotational speed of the motor, or the rotational speed or pull up speed of the pulling up unit and controller may be constructed to change at least any one of the heating value of the heater for the molten liquid, the number of revolutions of the crucible, the number of revolutions of the single crystal, the H/Z structure, the pressure inside the furnace, or the pattern or the strength of the magnetic field according to the figures of evaporation of the impurity (Maeda col 4, ln 60 to col 5, ln 50). The combination of Abe et al, Maeda et al and Holder et al also teaches an embodiment where a uniform dopant level is obtained over the entire length of the single crystal, and also by changing the argon gas flow rate, a plurality of portions in which the dopant level is arbitrarily changed to produce substrate of different dopant levels (Abe CT 250-300). Also, the combination of Abe et al, Maeda et al and Holder et al teaches a controller 300 and microprocessor 200 for receiving and responding to signals from the detector (Holder [0012], [0040]-[0043]) Therefore, the combination of Abe et al, Maeda et al and Holder et al clearly suggests a control unit (controller) configured to change the gas concentration of the n-type dopant evaporated from the surface of the silicon melt during growth of the silicon single crystal ingot to gradually decrease a resistance value of the crystal ingot in a longitude direction of the ingot because the controller changes the processing conditions to obtain a desired dopant concentration to obtain a desire resistance value. A decreasing resistance value is mere design choice and obvious to one of ordinary skill in the art to produce substrates having a lower resistance.
	Referring to claim 8, the combination of Abe et al, Maeda et al and Holder et al teaches a control unit (computer) controlling the lifting and rotating mechanism, the pressure regulator, the pulling portion, the gas supply (flow rate), and the measurement unit, wherein one or more pulling condition values including at least one of the pressure in the chamber, and a flow volume of the Ar gas are controlled using the control unit while performing the pulling so that the gas concentration measured by the measurement unit falls within a target gas concentration range (Abe CT1 lines 81-325 teaches computer for dopant concentration control and pull-up conditions and diameter control, flow of gas, rotating, ; Maeda (col 10, ln 1-67) teaches controller 20 receives data and changes pressure to obtain uniform dopant concentration).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,078,595 (‘595) in view of Maeda et al (US 6,004,393) and Holder et al (US 2002/0112658).
 	‘595 claims a method of producing a silicon single crystal ingot using a silicon single crystal growth apparatus having a crucible storing a silicon melt doped with an n-type dopant, a chamber accommodating the crucible, a pressure regulator controlling a pressure in the chamber, a pulling portion pulling up a silicon single crystal ingot from the silicon melt, a gas supply for supplying Ar gas into the chamber, a gas exhaust through which the Ar gas is discharged from the chamber, and a guide portion provided above a surface of the silicon melt for guiding the Ar gas to flow along the surface of the silicon melt, comprising: a pulling step of pulling up the silicon single crystal ingot by the Czochralski process; and a pulling condition controlling step of controlling one or more pulling condition values including at least one of the pressure in the chamber, a flow volume of the Ar gas, and a gap between the guide portion and the silicon melt while performing the pulling,  (See ‘595 claims 1-9). 
‘595 does not claim a measurement step of measuring a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling, so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range. ‘595 also claims a measuring the concentration of dopant discharged with the Ar gas on an Ar gas outlet side (Claim 9), however does not explicitly claim the location of the outlet is below the height of the surface of the melt.
In a method of Czochralski crystal growth, Maeda et al teaches a Czochralski single crystal growth where the amount of impurity evaporation from the molten liquid is detect, and the gas inside the furnace may be sent to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the n-type dopants, such as phosphorus, arsenic and antimony (See col 4, ln 10-67, col 8, ln 55-67, col 10, ln 1-67). Maeda et al also teaches the vaporization of dopant is controlled by increasing the pressure inside the furnace so the amount of dopant taken into the single crystal can be controlled and a desired resistance can be obtained, which reads on controlling the pressure in the chamber so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range. Maeda et al also teaches the furnace is filled with argon and adjusting the pressure to control evaporation (col 6, ln 35-67; col 10, ln 1-67). Maeda et al the chamber is exhausted with a vacuum pump 13 through a valve 15, which located below the surface of the melt (Fig 1).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘595 by measuring a gas concentration of a dopant gas containing the n-type dopant evaporated from the surface of the silicon melt as a constituent element while performing the pulling and a pull condition controlling step so that the gas concentration of the n-type dopant evaporated from the surface of the melt is maintained in a target range, as taught by Maeda et al, to grow a crystal with a desired resistivity and dopant concentration, and to exhaust the gas from below the surface of melt because the location of the outlet is known and suitable for the removal of gases from the processing chamber.
 ‘595 claims measuring a n-type dopant discharged with the Ar gas on an Ar gas outlet side is measured (See claim 9). ‘595 does not a measurement unit configured to perform gas analysis using infrared spectroscopy or mass spectrometry.
Holder et al teaches Czochralski growth and a detector may be facilitated by a vacuum pump and using mass analyzers or gas chromatographic detectors for quantifying gaseous reaction products in a detector sample (Abstract; [0010]-[0012], [0026]-[0044]; Fig  2). Holder et al teaches suitable detectors 100 for monitoring the composition of the gaseous atmosphere above the melt or the exhaust gases from the crystal growth chamber, and/or quantifying the amount of a particular gas therein, include commercially available mass analyzers and gas chromatographic detectors ([0039]), which clearly suggests gas spectrometer. Holder et al also teaches a residual gas analyzer such as a Qualitorr quadrupole gas mass analyzer system having a mass range of about 1 to about 100 amu ([0039]), which clearly suggests a mass spectrometer. Holder et al also teaches a process purge gas (e.g., argon) is sampled, particularly as a standard to quantify the amounts of the other gases present.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘595 by using mass analyzers or gas chromatographic detectors, as taught by Holder et al, to analyze the gas composition and quantifying the amount of a particular gas, as desired by ‘595. 
In regards to “the gas concentration of the n-type dopant evaporated from the surface of the silicon melt is maintained in a target range, wherein the method further comprises changing the gas concentration of the n- type dopant evaporated from the surface of the silicon melt during growth of the silicon single crystal ingot to gradually decrease a resistance value of the crystal ingot in a longitude direction of the ingot,” as discussed above, the combination of limitations is indefinite because the limitations require maintaining and also changing the gas concentration. However, to expediate examination, the combination ‘595, Maeda et al and Holder et al would still render either option obvious to one of ordinary skill in the art because the n-dopant concentration can be changed or maintained to obtain a desired resistance value.
	Referring to claim 2, ‘595 claims a uniform crystal growth by measuring evaporation amount and Maeda et al teaches adjusting the amount of evaporation of impurity through changing the pressure in the furnace so that a single crystal having a required dopant concentration and uniform resistance can be obtain, which reads on a gas concentration of the dopant gas is uniform in a crystal growth direction impurity gas concentration is made uniform during crystal growth because the dopant concentration is uniform in the single crystal (Maeda col 3, ln 5-45).
	Referring to claim 3, the combination of ‘595, Maeda et al and Holder et al teaches the gas inside the furnace may sent, i.e. discharged, to a gas analyzer to obtain the kind of evaporates and the amount of evaporation, and the furnace is filled with argon (Maeda col 6, ln 60-67, col 10, ln 1-65), which reads on a gas concentration of the dopant gas discharged with the Ar gas on the Ar gas outlet side is measured.
	Referring to claim 4, the combination of ‘595, Maeda et al and Holder et al teaches measuring gas concentration using gas analyzer comprising a quadrupole mass analyzer, which clearly suggests a mass spectrometer. 
	Referring to claim 5, ‘595 claims Sb and As (See claim 1).

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the prior art does not teach changing the gas concentration of the n- type dopant evaporated from the surface of the silicon melt during growth of the silicon single crystal ingot to gradually decrease a resistance value of the crystal ingot in a longitude direction of the ingot. This argument is not persuasive because the limitation would have been obvious to one of ordinary skill in art at the time of filing. Abe et al teaches an embodiment where a uniform dopant level is obtained over the entire length of the single crystal, and also by changing the argon gas flow rate, a plurality of portions in which the dopant level is arbitrarily changed to produce substrate of different dopant levels (CT 250-300); therefore changing the resistance in a longitudinal direction is merely a design choice that would have been obvious to one of ordinary skill in the art at the time of filing to produce substrates with a desired resistance.  Maeda et al teaches the furnace is filled with argon and adjusting the pressure to control evaporation (col 6, ln 35-67; col 10, ln 1-67). Maeda et al also teaches a single crystal with a desired resistance can be obtained by adjusting the amount of evaporation of a dopant (col 10, ln 1-50; col 11, ln 1-40). Therefore, changing the gas concentration of the dopant to obtain a desired resistance would have been obvious to one of ordinary skill in the art at the time of filing. It is also noted that a gradual decrease in resistivity would be expected without any control because of the segregation effect of using As or Sb as a dopant, as evidenced by Narushima et al (US 2010/0175612).  Narushima et al teaches if a dopant is already contained in the melt 5, the resistivity decreases according to growth of the silicon single crystal 9 by a segregation effect, even if a dopant is not added in the dopant addition step. However, the decreasing rate of resistivity of the silicon single crystal 9 due to the segregation effect is about 1% per 10 mm in a growing direction thereof ([0078]).  The same arguments apply to the double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Izunome et al (US 5,477,805) teaches Czochralski crystal growth and atmospheric pressure exhibits substantial effect to control the evaporation of Group-V element and oxygen (Abstract; col 3, ln 1-67).
Seki et al (US 5,129,986) teaches a Czochralski crystal growth wherein the Sb evaporation rate is controlled by controlling the pressure in the chamber such that the specific resistance through the whole length of the crystal can be controlled within a tolerable range (Abstract; col 5-6).
	Holder et al (US 2002/0112658) teaches Czochralski crystal growth comprising a detector for analyzing gaseous environment of the growth chamber from exhaust from the pulling chamber using mass analyzers or gas chromatographic detects and the control circuit control the semiconductor growth apparatus in response to the determination ([0010]-[0044]).
	Shimizu et al (JP55-121994) the amount of impurity doping gas, phosphorous, is controlled, and the concentration of dopant gas in the exhaust gas exhausted from the pulling path is measured during pulling using a measurement device 8, and the measurement information is sent constantly to a computer to control the amount of impurities in the single crystal by controlling the supply of doping gas (CT2 [0001]-[0003], Figs 1-3).
	Lin et al (US 5,413,940) teaches a Qualitorr quadrupole mass spectrometer as a residual gas analyzer (col 4, ln 1-67).
	Chen et al (US 2005/0095859) teaches sensor for analyzing a gas concentration include infrared spectroscopy, gas chromatography or mass spectroscopy and combinations thereof ([0029]).
Ura et al (US 4,100,310) teaches analyzing a doping gas concentration using a gas analyzer such as an infrared spectrometer or a mass analyzer (col 4, ln 1-67).
Krueger (US 2013/0186331) teaches a measuring device using mass spectrometically for antimony (abstract).
Moriyama (US 2017/0058425) teaches a crystal growth apparatus may have a quadrupole type mass spectrometer for monitoring a gas atmosphere in the furnace ([0043]).
Narushima et al (US 2010/0175612) teaches if a dopant is already contained in the melt 5, the resistivity decreases according to growth of the silicon single crystal 9 by a segregation effect, even if a dopant is not added in the dopant addition step. However, the decreasing rate of resistivity of the silicon single crystal 9 due to the segregation effect is about 1% per 10 mm in a growing direction thereof ([0078]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714